Citation Nr: 0804870	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-03 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right ankle 
sprain.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for bilateral knee 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to July 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision rendered by the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In January 2007, the Board remanded this matter to the RO to 
afford due process and for other development.  Following 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in an October 
2007 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  A chronic right ankle sprain disorder was not 
demonstrated during the veteran's service, and a 
preponderance of the competent evidence of record is against 
concluding that such disorder was caused or aggravated by 
service or a service connected disability.

3.  The claims file does not include a current medical 
diagnosis of a left ankle disorder.  

4.  A patellofemoral knee disorder was not demonstrated 
during the veteran's service, and a preponderance of the 
competent evidence of record is against concluding that such 
disorder was caused or aggravated by service or a service 
connected disability. 




CONCLUSIONS OF LAW

1.  Service connection for a right ankle sprain is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).    

2.  Service connection for a left ankle disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).   

3.  Service connection for bilateral knee patellofemoral 
syndrome is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in July 2003, January 2007, May 2007 and July 2007.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Factual Background

Service treatment records show treatment on one occasion 
during service for a Grade I right ankle sprain.  The date on 
the record could not be deciphered. On the veteran's report 
of medical history for purposes of service separation, 
prepared in May 2002, the veteran indicated that he had 
injured his ankles three years earlier.  Service treatment 
records are otherwise silent as to complaints, findings, 
treatment or diagnoses relating to any of the claimed 
disorders.  

Several months after service, in February 2003, the veteran 
was seen at a VA outpatient clinic complaining of 
intermittent left knee pain with onset three weeks earlier.  
The assessment was left knee tendinitis.  A February 2003 X-
ray study of the left knee was normal.  In April 2003, the 
veteran presented with left knee pain and claimed that he had 
experienced the condition prior to release from service.  The 
examiner at that time noted that the clinical record was 
negative for such a disorder on his release from active duty 
or in his service history.  

A VA orthopedic examination conducted in August 2003 produced 
diagnoses of residuals of a left hip sprain; bilateral knee 
patellofemoral syndrome, chronic; Grade I right ankle sprain, 
without residuals and no abnormalities of the left ankle.  X-
ray films of both ankles revealed minimal enthesopathic 
(referring to inflammation of the tendons or ligaments) 
changes of the calcaneal bones; otherwise, a grossly normal 
study.  An X-ray study of the right knee was noted to be 
normal.   

A VA orthopedic examination was conducted in August 2007.  
The physician reviewed the claims file as well as the service 
treatment records and performed an examination for the 
claimed disorders.  The examiner was unable to find any 
disability of the left ankle.  He also noted that the left 
ankle was also normal previously on the August 2003 
examination.  Regarding the right ankle, the examiner opined 
that the objective evidence was insufficient to establish an 
etiological relationship between the claimed right ankle 
disorder and service.  Concerning the knees, the physician 
noted that there was no treatment in service for any 
bilateral knee disorder and that the only documented 
complaint after service pertained to the left knee.  The 
examiner concluded that because of the absence of treatment 
the left knee disorder was not caused by military service.  
The examiner additionally noted that service connection for a 
left hip disability had been established but the service 
connected disorder did not cause or aggravate the claimed 
right ankle and/or bilateral knee disorders.  

Analysis

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(b).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. §§ 3.310.  

The nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997). 

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  In a claim for service 
connection, the ultimate credibility or weight to be accorded 
evidence must be determined as a question of fact.  The Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).    

When determining service connection, all theories of 
entitlement must be considered.  Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
As such, no left ankle disorder was appreciated on VA 
examinations of August 2003 and/or August 2007.  In such 
case, the preponderance of the evidence is against the 
existence of the claimed left ankle disorder, and accordingly 
the corresponding benefit sought must be denied.  

The opinions offered in the August 2007 VA examination also 
weigh heavily against the remaining claims.  The only 
evidence supporting the association between the claimed right 
ankle and patellofemoral knee disorders and military service 
and/or to a service connected disorder is essentially the 
veteran's assertions.  The Board notes that the veteran's 
opinion as to medical matters, no matter how sincere, is 
without probative value because he, as a lay person, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

There is no clinical correlation between the claimed right 
ankle and/or knee disorders and service.  Although, in April 
2003, the veteran reported that he had sustained knee 
disorders in service, no such disorder is documented in 
service treatment records.  Moreover, the August 2007 VA 
examination expressly disassociated the veteran's right ankle 
and patellofemoral knee disorders to service and/or to a 
service connected disability.  Furthermore, the Board notes 
that a patellofemoral knee disorder and/or an ankle sprain is 
not a presumptive disorder recognized by the VA for which 
service connection could be granted even if manifested within 
a year after separation.  See 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

The Board also finds that review of the entirety of the 
evidence in this case indicates no support for service 
connection for the claimed disabilities on a direct basis.  
The service medical records are negative for any complaint, 
diagnosis or treatment of any knee disorders, and the 
competent medical evidence in the claims file indicates the 
development of such disorders occurred only after active 
service.  Thus, the Board concludes that service connection 
for the claimed disorders is not warranted on either a direct 
and secondary basis.   

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   




ORDER

Service connection for a right ankle disorder is denied. 

Service connection for left ankle disorder is denied.  

Service connection for bilateral knee patellofemoral syndrome 
is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


